Citation Nr: 0707492	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, well before the RO adjudicated these claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any medical evidence he had pertaining to his 
claim.  Since resolution of the veteran's claims hinges on 
medical evidence, the Board finds that there is substantial 
compliance with the fourth notification element.  The RO also 
provided a statement of the case (SOC) reporting the results 
of its review, and the text of the relevant portions of the 
VA regulations.  While the notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), these questions are not now before the 
Board.  Consequently, a remand of the service connection 
question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured an audiological examination and 
subsequent additional medical opinion in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

The veteran contends that he should be service connected for 
hearing loss and tinnitus that he avers were caused by 
acoustic trauma that occurred while he served aboard a United 
States Navy ship during WWII in the ship's engine room and as 
a loader for 20 mm antiaircraft guns.  

The veteran's SMRs show that he was struck on the left ear by 
the metal lid to a first aid kit, and that an x-ray showed no 
fracture.  Two days later, the veteran reported to sick bay 
complaining of left side facial paralysis after standing 
directly below a ventilation outlet to cool himself while in 
the hot engine room.  The attending physician determined that 
the facial paralysis was not caused by the earlier hit by the 
metal lid.  The report of the veteran's treatment aboard a 
hospital ship in March 1945 indicates that the veteran's 
hearing was within normal limits as measured by an 
audiometer.  Paralysis of the 7th cranial nerve was 
diagnosed.  The veteran was subsequently hospitalized for 
treatment and recuperation at a stateside hospital.  The SMRs 
are silent as regards complaints or treatment for either 
hearing loss or tinnitus.  The report of the veteran's 
separation examination in March 1946 indicates a whispered 
voice examination revealed normal hearing acuity of 15/15.  

Of record is the report of a private audiological examination 
conducted in September 2001.  Under Medical History, the 
veteran reported no history of ear surgery.  Under Hearing 
History, the veteran reported that he had experienced hearing 
difficulty for 10 years (thus, since about 1991).

The veteran was afforded a VA audiological examination given 
in May 2004.  The examiner noted that the veteran's file was 
not available for review.  The evaluation recounted the 
veteran's pertinent history, which included his Navy service, 
including noise exposure related to working in the engine 
room of a destroyer and being near firing 20 mm and five-inch 
guns, and what the examiner described as hospitalization for 
treatment and rehabilitation of a wound and paralysis of the 
seventh cranial nerve from the injury.  The veteran reported 
surgery to the left ear.  The veteran also reported gradual 
onset of bilateral, constant ringing head noise that "came 
on slow over the years."  The examiner reported that the 
veteran could not place the onset of the ringing sound during 
or shortly after his time in service.  He reportedly bought 
his first hearing aids in the 1980s.  Post-service 
occupational noise exposure included farming for 50 years, 
being a machinist for seven years, doing highway maintenance 
for 23 years, and recreational noise exposure from personal 
weapons, all-terrain vehicle use, and lawn and garden tools.  

The audiologist's evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
55
70
75
LEFT
40
40
55
70
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 82 percent in the left ear.  

The audiologist opined that at least some of his hearing loss 
may be related to military service, but emphasized that the 
veteran's medical records (SMRs) should be reviewed in order 
to arrive at a definitive opinion as to whether or not the 
veteran's current hearing loss is related to his in-service 
injury.  He further opined that it is less likely as not that 
the veteran's tinnitus is a consequence of acoustic trauma 
while in service.  Because the veteran's file was not 
available to the audiologist at the time of his examination, 
the veteran's case file, including the SMRs, was later made 
available to the examiner with a request that, after review 
of the entire file, he provide an opinion as to whether the 
veteran's hearing loss is due to military service.

In an opinion dated in August 2004, the audiologist indicated 
that he had reviewed the veteran's case file and determined 
that the veteran was treated for left side facial paralysis 
in March 1945 that was determined to be a Bell's Palsy, and 
not due to trauma.  The SMRs related that the veteran was 
struck on the head two days prior to the onset of the palsy, 
but that an x-ray was negative for a fracture.  The 
audiologist summarized the veteran's treatment and 
recuperation in a stateside Naval hospital, and noted that 
his discharge from service examination revealed normal 
hearing in both ears, as measured by the whispered voice 
test.  The audiologist also noted that the veteran's SMRs 
were negative for complaint of or treatment for hearing loss 
or ear infection.  Also noted was treatment in 1950 for 
recurrent Bell's Palsy, treatment in 1998 for otitis media, 
and treatment in 1999 for an ear infection attributed to his 
use of hearing aids.  

Based on his review of the entire record, and his earlier 
audiological examination, the audiologist opined that it is 
less likely as not that the complaint of subjective tinnitus 
is a consequence of acoustic trauma while in service.  This 
opinion was based on the veteran's account of onset, the 
gradual onset some years after leaving service, and the 
absence of complaint of tinnitus as a symptom.  The examiner 
also opined that it is less likely as not that the veteran's 
hearing loss is a consequence of acoustic trauma while in 
service, noting that the SMRs are negative for complaint of 
hearing loss.  The examiner concluded that the available 
medical records and the history provided by the veteran 
strongly suggested that the onset of hearing loss was not 
until later in life, after age 50.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  When sensorineural hearing 
loss is shown, service incurrence or in-service aggravation 
may be presumed if the sensorineural loss is manifested to a 
compensable degree within a year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

Here, there is medical evidence of a current bilateral 
hearing loss and subjective complaint of tinnitus.  Giving 
the veteran the benefit of the doubt, the Board also finds 
that there is evidence that the veteran was exposed to loud 
noise while in service.  However, there is no medical 
evidence of a nexus between the current disabilities and the 
in-service exposure to loud noise or to the in-service head 
injury or 7th cranial nerve problem.  The VA audiologist who 
examined the veteran and provided a separate opinion 
specifically opined that it was less likely as not that the 
veteran's current hearing loss and tinnitus were caused by 
acoustic trauma while in service.  This opinion was based on 
the veteran's SMRs showing no in-service complaint of or 
treatment for hearing loss or tinnitus, the discharge 
examination showing normal hearing, the veteran's report that 
the tinnitus had a gradual onset beginning some years after 
leaving service, and that the veteran's hearing loss likely 
did not begin until after the veteran turned 50.  The Board 
also notes that the veteran's hearing as found to be normal 
based on audiometric testing while being treated in March 
1945.  Additionally, there is no suggestion anywhere in the 
record that the in-service injury or facial nerve problem was 
etiologically related to current hearing loss or tinnitus.

The veteran contends that he has hearing loss and tinnitus 
that result from acoustic trauma while in service.  In a 
statement dated in January 2005, the veteran contended that 
his SMRs show that he had "permanent nerve damage to nerves 
# 5 & 7 which causes my deafness of both ears."  While the 
SMRs do show nerve damage, they do not establish any 
connection between that and either hearing loss or tinnitus.  
No damage of the 8th cranial nerve (vestibulocochlearis) was 
ever diagnosed.  Moreover, the veteran offers no evidence in 
support of this contention.  While the veteran is competent 
as a layman to describe any symptoms he experiences, there is 
no evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology of his 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's 
own assertions as to the etiology of his hearing loss and 
tinnitus have no probative value.  

Finally, the Board notes that, in his September 2004 notice 
of disagreement (NOD), the veteran took issue with the VA 
audiologist's statement that the tinnitus and hearing loss 
started years after he was in the Navy.  He stated in the NOD 
that the tinnitus and hearing loss started "shortly after" 
he was discharged and gradually got worse, until years later 
when it severely affected him.  The Board observes that the 
VA audiologist stated that the veteran "reports the gradual 
onset of bilateral, constant, ringing head noise that 'came 
on slow over the years,'" and that the veteran "cannot 
place the onset of the ringing sound during or shortly after 
his time in service" (emphasis added).  The Board finds 
these statements by the audiologist, based on the 
contemporaneous history provided by the veteran at the time 
of the examination, more accurately reflect the veteran's 
history, and show that the tinnitus and hearing loss did not 
begin either in service or within the one-year presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Moreover, the Board also notes that the 
veteran told the VA examiner that he first bought hearing 
aids in the 1980s, 35 to 45 years after leaving service, and 
told his private audiological examiner in September 2001 that 
his "hearing difficulty" began in about 1991, 45 years 
after leaving the Navy.  The Board finds these statements 
made to medical practitioners to be more credible than those 
made in furtherance of the claim for compensation.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's hearing loss and tinnitus are not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


